           Case 2:21-cr-00303-NR Document 2 Filed 07/15/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                 v.                                Criminal No.    2:21-cr-303

 KEVIN LUDE


                              INFORMATION MEMORANDUM


               AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Heidi M.

Grogan, Assistant United States Attorney for said District, and submits this Information

Memorandum to the Court:

                                    I. THE INFORMATION

               A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

 COUNT        OFFENSE/DATE                               TITLE/SECTION

              Receipt and Attempted Receipt of
              Material Depicting the Sexual
                                                         18 U.S.C. §§ 2252(a)(2) and
 One          Exploitation of a Minor
                                                         2252(b)(1)
              August 21, 2019 through September 30,
              2019

                             II. ELEMENTS OF THE OFFENSE

               As to Count One:

               In order for the crime of Receipt and Attempted Receipt of Material Depicting the

Sexual Exploitation of a Minor, in violation of Title 18, United States Code, Sections 2252(a)(2)
           Case 2:21-cr-00303-NR Document 2 Filed 07/15/21 Page 2 of 4




and 2252(b)(1), to be established, the government must prove all of the following essential

elements beyond a reasonable doubt:

               1.     That the defendant knowingly received or attempted to receive a visual

depiction of a minor in interstate or foreign commerce or using any means or facility of interstate

commerce, including by computer, or through the United States mail.

                      Title 18, United States Code, Section 2252(a)(2);
                      United States v. X-Citement Video, 115 S.Ct. 464
                      (1994); United States v. Gallardo, 915 F.2d 149 (5th
                      Cir. 1990).

               2.     That the production of such visual depiction involved the use of a minor

engaging in sexually explicit conduct, as those terms are defined in Title 18, United States Code,

Section 2256, and the defendant knew the visual depiction was of a minor.

                      Title 18, United States Code, Section 2252(a)(2);
                      United States v. McCormick, 675 F. Supp. 223 (M.D.
                      Pa. 1987), United States v. X-Citement Video, 115
                      S.Ct. 464 (1994).

               3.     That the visual depiction is of such conduct.

                      Title 18, United States Code, Section 2252(a)(2).

                                       III. PENALTIES

               As to Count One: Receipt and Attempted Receipt of Material Depicting the

Sexual Exploitation of a Minor (18 U.S.C. §§ 2252(a)(2) and (b)(1)):

               1.     Imprisonment of not less than five (5) years and not more than twenty (20)

years, but if the defendant has a prior conviction under Title 18, United States Code, Chapter 110,

Chapter 71, Chapter 109A, Chapter 117, Section 1591, or under Section 920 of Title 10, or under

the laws of any state relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor or ward, or the production, possession, receipt, mailing, sale, distribution,


                                                2
           Case 2:21-cr-00303-NR Document 2 Filed 07/15/21 Page 3 of 4




shipment, or transportation of child pornography, or sex trafficking of children, the defendant shall

be fined under this title and imprisoned not less than 15 years nor more than 40 years.

               2.      A fine of not more than $250,000.00, 18 U.S.C. § 3571(b)(3).

               3.      A term of supervised release of at least five (5) years and up to life, 18

U.S.C. § 3583(k).

               4.      Any or all of the above.

                        IV. MANDATORY SPECIAL ASSESSMENT

               A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

               An additional special assessment of $5000.00 must be imposed at each count upon

which the defendant is convicted, as the offense was committed after May 29, 2015, and the

offense is located within Chapter 110 of Title 18, United States Code. 18 U.S.C. § 3014(a).

               Pursuant to 18 U.S.C. § 2259A(a), an additional special assessment of not more

than $35,000.00 shall be assessed, as the offense was committed after December 7, 2018, and the

offense is for trafficking in child pornography as defined in 18 U.S.C. § 2259(c)(3).

                                       V. RESTITUTION

               Restitution may be required in this case, together with any authorized penalty, as

part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, 3664, and 2259. Pursuant

to 18 U.S.C. § 2259(b)(2)(B), the amount of restitution per victim shall not be less than $3,000.00.




                                                  3
Case 2:21-cr-00303-NR Document 2 Filed 07/15/21 Page 4 of 4




                          VI. FORFEITURE

  As set forth in the Information, forfeiture may be applicable in this case.

                                    Respectfully submitted,

                                    STEPHEN R. KAUFMAN
                                    Acting United States Attorney



                                    /s/ Heidi M. Grogan
                                    HEIDI M. GROGAN
                                    Assistant U.S. Attorney
                                    PA ID No. 203184




                                    4
